DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendments submitted by Applicant(s) on 12/14/2020.

Response to Arguments
I. Status of the Claims
2.	Claims 1-20 are still pending. 
3. 	Applicant's amendments to claims and new claims are accepted because do not introduce new matter pursuant to MPEP 2163.
4. 	The drawings filed on 12/28/2017 have been accepted.

IV. Rejections Under 35 U.S.C. 102
5. 	Applicant's arguments with respect to the anticipated rejection(s) under 35 U.S.C. 102 have been fully considered and determined to be persuasive. Therefore, the rejection(s) has been withdrawn.

Reasons for Allowability / Allowable Subject Matter
6. 	Claims 1-20 are allowed. 

7.	The following is an examiner's statement of reasons for allowance: 

8. 	Regarding claim 1,
driving a first excitation signal to a first port defined between a first sensor element and a second sensor element of a Wheatstone bridge sensor and refraining from driving the first excitation signal to a second port defined between a third and fourth sensor element of the Wheatstone bridge sensor; and
driving the a second excitation signal to the second port of the of the Wheatstone bridge sensor and refraining from driving the second excitation signal to the first port.

9. 	Regarding claim 4, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
driving a first electrical current to a first port of the Wheatstone bridge sensor, and electrically floating a second port of the Wheatstone bridge sensor, first port defined between a first set of sensor elements of the Wheatstone bridge sensor and the second port defined between a second set of sensor elements of the Wheatstone bridge sensor; and 
driving a second electrical current to the second port of the Wheatstone bridge sensor, and electrically floating the first port of the Wheatstone bridge sensor.

	Claims 2, 3, 5 and 10 are allowed due to the fact that they are depending on claim 4.

10. 	Regarding claim 6, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
creating a digital representation of the first measurement by:
reading, by an analog-to-digital (A/D) converter, an output signal from a differential amplifier electrically coupled to the third and fourth ports of the Wheatstone bridge sensor, the reading creates a digital value; 
supplying the digital value to the D/A converter; and 
creating the digital representation by averaging the digital value over a predetermined amount of time.
	
11.	Claims 7-9 are allowed due to the fact that they are depending on claim 6.

12. 	Regarding claim 11, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a switch network coupled to the third and fourth sensor connections, in a first mode the switch network couples a first current source to the third sensor connection and electrically floats the fourth sensor connection, and in a second mode couples a second current source to the fourth sensor connection and electrically floats the third sensor connection.

13.	Claims 1-5, 9 and 13 are allowed due to the fact that they are depending on claim 1.

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Matzen (Pub. No.: US 2016/0123828) teaches that “When switch 10 and switch 13 are closed, and switch 11 and switch 12 are open, an upper voltage level is supplied to the second node 6 of the Wheatstone bridge 4, and a lower voltage level is supplied to the first node 5 of the Wheatstone bridge 4. Similarly, when switch 10 and switch 13 are open, and switch 11 and switch 12 are closed, a lower voltage level is supplied to the second node 6 of the Wheatstone bridge 4, and an upper voltage level is supplied to the first node 5 of the Wheatstone bridge 4” (Paragraph [0042]).
b)	Hammerschmidt (Pub. No.: US 2011/0146410) teaches “A semiconductor device includes a first sensor element in a first branch of a Wheatstone bridge and a second sensor element in a second branch of the Wheatstone bridge. The semiconductor device includes a first reference element in the first branch and a second reference element in the second branch. The semiconductor device includes a circuit configured to switch the first sensor element to the second branch and the second sensor element to the first branch” (Abstract).

15.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims despite the fact that all the electronic components already exist.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867